 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                                WESTERN DISTRICT OF WASHINGTON
                                          AT TACOMA
 9

10
        RYAN CROSS,                                            CASE NO. 3:18-cv-05186-RJB-JRC
11
                                    Plaintiff,                 ORDER ADOPING REPORT AND
12              v.                                             RECOMMENDATION DENYING
                                                               PLAINTIFF’S MOTIONS
13      JENNIFER ROSS, et al.,
14                                  Defendants.

15
            THIS MATTER comes before the Court on the Report and Recommendation of
16
     Magistrate Judge J. Richard Creatura. Dkt. 50. The R&R recommends that two motions filed by
17
     Plaintiff be denied. Plaintiff has not filed an Objection to the R&R.
18
            Plaintiff brings this §1983 action to challenge in-custody medical treatment for an alleged
19
     soy allergy. See generally, Dkt. 11. Plaintiff’s first motion, Dkt. 38, entitled, “Plaintiff’s Answer
20
     to Defendant’s [sic] on My Third Amended Civil Rights Complaint,” seeks an order granting
21
     summary judgment, “on ground’s of fact that defendent’s deny I have a soy allergy and calling
22
     me a liar, and that I don’t have a legal claim [sic].” Plaintiff’s second motion, Dkt. 41, entitled,
23

24


     ORDER ADOPING REPORT AND RECOMMENDATION DENYING PLAINTIFF’S MOTIONS - 1
 1   “Plaintiff’s answer to defendent’s on my third amended civil right’s complaint [sic],” also seeks

 2   summary judgment. Dkt. 41.

 3          The Court agrees with the R&R that both motions should be construed as motions for

 4   summary judgment. Neither motion is substantiated, by affidavit or otherwise, but even if so,

 5   Defendant’s Response points to issues of fact as to Plaintiff’s allergies that would preclude

 6   summary judgment in favor of Plaintiff. The R&R should be adopted, and summary judgment in

 7   favor of Plaintiff should be denied.

 8                                                  ***

 9           THEREFORE, it is HEREBY ORDERED:

10          (1) The Report and Recommendation (Dkt. 50) is ADOPTED.

11          (2) Plaintiff’s motions, Dkts. 38 and 41, are DENIED.

12          IT IS SO ORDERED.

13          The Clerk is directed to send uncertified copies of this Order to all counsel of record and

14   to any party appearing pro se at said party’s last known address.

15          Dated this 5th day of November, 2018.

16

17
                                            A
                                            ROBERT J. BRYAN
                                            United States District Judge
18

19

20

21

22

23

24


     ORDER ADOPING REPORT AND RECOMMENDATION DENYING PLAINTIFF’S MOTIONS - 2
